Citation Nr: 0821667	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for tinnitus, 
bilateral. 

2.  Entitlement to service connection for tinea versicolor, 
to include herbicide exposure.

3.  Entitlement to service connection for a stomach disorder 
as secondary to service connected PTSD.  

4.  Entitlement to an increased rating for hearing loss, 
right ear, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	David Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.C. Dale, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

An August 2004 statement by the veteran appears to raise a 
claim of service connection for hearing loss, left ear.  In 
this regard, a VA examination in June 2004 suggests the 
veteran may have mild hearing loss in his left ear.  However, 
this matter is not before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for tinea 
versicolor, entitlement to service connection a stomach 
disorder as secondary to service connected PTSD, and 
entitlement to an increased rating for hearing loss, right 
ear are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is not etiologically related to the veteran's active 
service.  

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007). 

In this case, through an April 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  
Because the veteran did not receive notice as to the 
information and evidence necessary to assign a disability 
rating or an effective date the notice was deficient as to 
content.  The veteran, however, has not been prejudiced from 
this error because the denial of the service connection claim 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service medical records and private 
medical records.  The veteran was provided a VA examination 
in June 2004.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim for service connection for tinnitus.




Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not reflect any 
complaints or diagnoses of tinnitus.  The veteran received a 
combat medical badge.  Because of his service in combat, the 
veteran can be presumed to have experienced noise exposure in 
service.     Additionally, the absence of in-service evidence 
of tinnitus is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current tinnitus disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for tinnitus.   See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran underwent a June 2004 VA audiology examination.  
The examiner reported that the veteran currently had 
tinnitus, but that he only noticed it in approximately 2002 
and that it was only in his right ear.  Also, the examiner 
noted that the veteran had a history of occupational noise 
exposure in his civilian employment.  However, the veteran, 
in his August 2004 notice of disagreement, states that the VA 
examiner misquoted him.  Instead, he meant to say that he had 
minor 'ringing in my ears' since service and that it had 
worsened in approximately 2002.  Most recently, at the July 
2007 hearing before the Board, the veteran affirmed that he 
did not have tinnitus since Vietnam and that he noticed the 
ringing in approximately 2002.   

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence, 
although it was confirmed during a June 2004 VA medical 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board finds that the veteran has a current 
diagnosis of tinnitus.  However, the Board finds that there 
is not enough evidence of a nexus between the veteran's 
current tinnitus and his military service, since the veteran 
has not adequately demonstrated a continuity of 
symptomatology following his service discharge, and the VA 
examiner indicated in her June 2004 opinion that tinnitus was 
not related to service.  The veteran has been inconsistent as 
to when his tinnitus began.  At the July 2007 Board hearing, 
the veteran's latest statement was that it began 
approximately in 2002, and he clearly stated it did not begin 
in service.  The Board finds that there is not credible 
evidence of a continuity of symptomatology to warrant service 
connection for tinnitus, nor is there a medical opinion that 
links tinnitus to service. The June 2004 VA examination 
indicated that tinnitus was not related to service due to the 
onset being in 2002.  Although the veteran has stated that he 
was misquoted by the VA examiner, he did reaffirm the date of 
onset of tinnitus as 2002 at his hearing before the Board.

Because there is no nexus to service, and no continuity of 
symptomatology, the Board finds that entitlement to service 
connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


ORDER

Entitlement to service connection for tinnitus, bilateral is 
denied.


REMAND

Tinea versicolor, to include as due to herbicide exposure

Regarding the issue of entitlement to service connection for 
tinea versicolor as a result of Agent Orange exposure, the 
Board finds that another VA examination is necessary to 
determine whether service connection may be established on a 
direct basis.  

The veteran's service medical records are negative for any 
reference to skin disorders.  However, the veteran received a 
combat medical badge.  The law provides that in the case of 
any veteran who engaged in combat with the enemy proof of in-
service incurrence of an injury can be accomplished by lay 
evidence if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in the service medical records.  38 U.S.C.A. § 1154(b), West 
2002); 38 C.F.R. § 3.304(d) (2005).  At the July 2007 
hearing, the veteran described the rashes he had on his left 
arm beginning in Vietnam and stated that he recently sought 
treatment for his skin condition.  The Board finds that the 
veteran's testimony that he acquired a skin rash during 
service in Vietnam consistent with the record and finds that 
there is sufficient evidence of a skin rash during service.    

The veteran was afforded a June 2004 VA examination in 
connection with his claim.  The examiner diagnosed him with 
"[t]inea versicolor" and stated that it was not related to 
Agent Orange.  The law provides that, with regard to all 
claimed disorders, VA must also ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  Thus, the 
veteran's claim that his current skin rash is a result of 
Agent Orange exposure must also be considered on a direct 
basis.  This issue will be remanded to obtain a medical 
opinion, based on a review of the entire claims file, on 
whether it is possible the veteran's current tinea versicolor 
is etiologically related to his active duty service.  

Stomach disorder as secondary to service connected PTSD
 
On the issue of entitlement to service connection for a 
stomach disorder as secondary to service connected PTSD, the 
Board finds that a VA examination is necessary to determine 
whether the veteran's current stomach disorder may be related 
to his service connected PTSD.  

The veteran was afforded a June 2004 VA examination for his 
stomach disorders.  Although the examiner would not provide a 
diagnosis until he received test results, the examiner did 
remark that the veteran may have "irritable bowel irritated 
by PTSD."  The record does not include an updated diagnosis 
in light of the test results.  The veteran also submitted 
2004 private medical records showing that he has bowel 
problems and may have gastroesophageal reflux disease (GERD).  
At the July 2007 hearing, the veteran referred to private 
medical records from Dr. Martinson that indicate that his 
stomach disorders may be related to PTSD.  Thus, the record 
contains evidence that (1) the veteran has a current stomach 
disorder and (2) there may be a connection between the 
veteran's stomach disorder and his PTSD.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (stating that for 
purposes of triggering VA's duty to provide an examination, 
the evidence necessary to show an etiology between the in 
service event, injury or disease and current disability is 
low).  The Board finds that a VA examination is necessary to 
determine the veteran's specific stomach disorder(s) and 
whether the stomach disorder(s) may be related to the 
veteran's PTSD.  The Board also instructs the RO to assist 
the veteran in obtaining private medical records from Dr. 
Martinson.    

Hearing loss, right ear

The veteran seeks an increased rating for his service 
connected hearing loss, right ear, currently evaluated at 0 
percent.  The last hearing examination of record is in June 
2004.  At the July 2007 hearing the veteran states that he 
underwent more recent hearing tests, specifically with an 
examiner in Parkersburg, West Virginia.  The RO should assist 
the veteran in obtaining the most recent audiology records 
and reconsider his claim based on the most recent 
audiological records, and should provide a current VA 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one." 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The Board further determines that additional development is 
required with respect to the VCAA notice requirements for the 
veteran's claim for an increased rating for right ear hearing 
loss.  In this regard, the U. S. Court of Appeals for 
Veterans Claims held in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) that, for an increased compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement. VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores with respect to the claim for 
an increased rating for right ear hearing loss. Therefore, 
additional notice should be sent to the veteran to cure this 
notice deficiency. Moreover, following the issuance of such 
notice, the matter on appeal should be readjudicated by the 
Agency of Original Jurisdiction (AOJ).
Accordingly, the case is REMANDED for the following action:


1.  The RO must advise the veteran of 
what evidence would substantiate his 
claim for increased evaluation for 
right ear hearing loss.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO should comply with the Vazquez-
Flores ruling, and advise him to submit 
evidence that his conditions have 
worsened, including the effect a 
worsening of the conditions has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating for hearing loss.  The RO should 
also ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
advise the claimant of how disability 
ratings and effective dates are 
assigned.  In so doing, the RO must 
comply with any directives of the 
Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  The RO should schedule the veteran 
for a dermatology examination to 
determine the nature and etiology of the 
veteran's skin disability.  If a skin 
disability, to include tinea versicolor, 
is diagnosed, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the skin 
disability is related to active service.  
The examiner is instructed to assume that 
the veteran's account of experiencing a 
skin rash in service is credible.  The 
claims folder and a copy of this remand 
will be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.  The examiner must 
state the medical basis or bases for this 
opinion.  If the examiner cannot give an 
opinion without resort to speculation, he 
or she should so state.  

3.  The RO should schedule the  veteran 
for an examination to determine the 
diagnosis and etiology of his current 
stomach disability and whether a 
current stomach disability is 
secondarily related to his service 
connected PTSD.  If a diagnosis is 
made, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the stomach 
disability was cause or aggravated by 
his any service-connected disability, 
including PTSD.  The claims folder, and 
a copy of this remand, will be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.  The examiner must state the 
medical basis or bases for this 
opinion.  If the examiner is unable to 
so state without resort to speculation, 
he or she should so state. 

4.  The veteran indicated that there 
are outstanding private medical records 
from Dr. Martinson that may support his 
contention that his stomach disorder is 
related to his PTSD.  The veteran 
should provide the RO with the location 
of these files.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

5.  The veteran indicated that there 
are outstanding private medical records 
of a more recent hearing examination in 
Parkersburg, West Virginia.  The 
veteran should provide the RO with the 
location of these files.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

6.  After completion of the above, the 
RO should schedule the veteran for an 
audiology examination to determine the 
extent of his current hearing loss of 
the right ear.  The examiner should 
conduct all indicated tests.

7.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the August 2006 
supplemental statement of the case and 
readjudicate the claims for service 
connection and the claim for an increased 
rating.  In either case, a clarifying VA 
examination may be conducted if deemed 
appropriate by the examiner or the RO.  
McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


